KAUFMAN, District Judge.
This is an action brought under the provisions of 28 U.S.C.A. § 2201 to declare invalid certain registered trade-marks bearing the name “Gangbusters.” The jurisdiction of this Court was founded on the fact that this was an action arising under the trade-mark laws, 28 U.S.C.A. § 1338. The defendant, Phillips H. Lord, Inc., having stated on the oral argument and in its brief that it is not the owner of the registered trade-marks in question and that it is not entitled to an assignment of any such registered trade-marks, and the plaintiffs conceding that they have presently no proof to the contrary, it is apparent that the plaintiffs’ claim is not founded upon the trade-mark laws.
The Court, therefore, has no jurisdiction of the subject matter herein and the action is dismissed.
Settle order on notice.